Title: C. W. F. Dumas to John Adams: A Translation, 23 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 23 February 1782
Sir

The house that your Excellency commissioned me to buy is yours as of last night. We presented a sales contract on your behalf before the notaries for fourteen thousand fifty-two and a half florins, ƒ14,052.10s in Dutch currency, free of all fees, in return for which the seller will relinquish possession of the house on May 1st, just as you have seen it, free of all debts and other costs. As a condition of the contract, I promised the sum of ƒ8,000, payable upon receipt, to be made before March 1st. This is to pay off the existing mortgage. The remaining ƒ6,052.10 will be paid next May 1st when the transfer takes place. In order to do this, today I withdrew a bill of exchange, payable to me, for ƒ10,000 Dutch currency, endorsed by Mr. Moliere fils & Co., against which he gave me two receipts payable to the bearer. One is for ƒ8,000, which I will give to the notary, and the other is for ƒ2,000, which I will leave at Mr. Moliere’s myself. This is in case I need any ready money for fees and anything else concerning the purchase, after you take account, sir, of the balance. As for the remaining ƒ6,052.10, I will withdraw the funds from your account in order to pay it before May 1st, when the transfer takes place. My notary, as well as the one from the hotel de France, will send me a copy of the contract which I hope to be able to deliver to you myself, as soon as I have arranged for payment of the sale and fees. I must inform you, sir, that according to customary terms stated in the contract, the buyer assumes all responsibility of the property’s perils and risks as of yesterday’s signing and therefore, for your peace of mind, you can insure it if you think it is necessary.
Moreover, I bargained up until the last moment and the seller had just enough time to stop a public auction. Because of this, I saved you, sir, ƒ700 in fees more or less, in addition to the cost of a meal. Last Tuesday, there was an offer made for ƒ13,000, and I have since then checked to make certain that I would not have had it for less than ƒ14,000 at the public auction. I flatter myself that my behavior, in all respects, will meet with your approval and that you would be so kind, sir, as to send me a word that you are happy with me. Please receive my compliments on this acquisition, and my wishes that you enjoy it, in good health, and with many satisfactions, equal to the sincerity and heartfelt feelings of the one who presents them to you.
Immediately after signing the contract, I ran to the Hôtel de France (even though there was a ball) and asked La Vauguyon’s secretary to inform his Excellency of the sale. I was told that this morning, the Duke of Brunswick’s courier went to our residence to inquire about the transaction with the countess.
Your respectable and excellent character is duly inserted in the contract, as well as that of your servant.
Finally we have an American residence at The Hague, noble and suitable for the dignity of an American representative. I will show it to you, at leisure, sir, and with the pleasure of ownership, you will inhabit it at a very moderate outlay of funds.
I rejoice at the noise this business will certainly make from now on. Madame Countess Wickrad (the seller) sends you her compliments and asked me to tell you that the hardships of leaving her house, losing ƒ2,000 in the sale and another ƒ2000 in repairs, were softened when I told her the name of the buyer. This I did not do until the contract was prepared, and in good conscience I told her that she would be compensated as soon as the United States had the successes that she desired for them.
Allow me to add here my respects for Mr. Barclay and Mr. Thaxter and be assured of my respect and inviolable attachment, with which I remain, sir, your very humble and very obedient servant

Dumas


P.S. I believe, as well as others do, that it would be best to say that you are leaving Amsterdam for health reasons. This way it is true.

